 



Exhibit 10.1
Execution Copy
GENERAL CABLE CORPORATION
7.125% Senior Fixed Rate Notes due 2017
Senior Floating Rate Senior Notes due 2015
unconditionally guaranteed as to the payment
of principal, premium, if any, and interest
by the Guarantors
 
Exchange and Registration Rights Agreement
March 21, 2007
Goldman, Sachs & Co.,
  As representative of the several Purchasers
  named in Schedule I to the Purchase Agreement
85 Broad Street
New York, New York 10004
Ladies and Gentlemen:
          General Cable Corporation, a Delaware corporation (the “Company”),
proposes to issue and sell to the Purchasers (as defined herein) upon the terms
set forth in the Purchase Agreement (as defined herein) $200,000,000 in
aggregate principal amount of 7.125% Senior Fixed Rate Notes due 2017 and
$125,000,000 in aggregate principal amount of Senior Floating Rate Notes due
2015 (collectively, the “Securities”), which are unconditionally guaranteed by
the Guarantors. As an inducement to the Purchasers to enter into the Purchase
Agreement and in satisfaction of a condition to the obligations of the
Purchasers thereunder, the Company and the Guarantors agree with the Purchasers
for the benefit of holders (as defined herein) from time to time of the
Registrable Securities (as defined herein) as follows:
          1. Certain Definitions. For purposes of this Exchange and Registration
Rights Agreement (this “Agreement”), the following terms shall have the
following respective meanings:
     “Base Interest” shall mean the interest that would otherwise accrue on the
Securities under the terms thereof and the Indenture, without giving effect to
the provisions of this Agreement.
     The term “broker-dealer” shall mean any broker or dealer registered with
the Commission under the Exchange Act.
     “Business Day” shall have the meaning set forth in Rule 13e-4(a)(3)
promulgated by the Commission under the Exchange Act, as the same may be amended
or succeeded from time to time.
     “Closing Date” shall mean the date on which the Securities are initially
issued.

 



--------------------------------------------------------------------------------



 



     “Commission” shall mean the United States Securities and Exchange
Commission, or any other federal agency at the time administering the Exchange
Act or the Securities Act, whichever is the relevant statute for the particular
purpose.
     “EDGAR System” means the EDGAR filing system of the Commission and the
rules and regulations pertaining thereto promulgated by the Commission in
Regulation S-T under the Securities Act and the Exchange Act, in each case as
the same may be amended or succeeded from time to time (and without regard to
format).
     “Effective Time,” in the case of (i) an Exchange Registration, shall mean
the time and date as of which the Commission declares the Exchange Offer
Registration Statement effective or as of which the Exchange Offer Registration
Statement otherwise becomes effective and (ii) a Shelf Registration, shall mean
the time and date as of which the Commission declares the Shelf Registration
Statement effective or as of which the Shelf Registration Statement otherwise
becomes effective.
     “Effectiveness Target Date” shall have the meaning assigned thereto in
Section 2(c).
     “Electing Holder” shall mean any holder of Registrable Securities that has
returned a completed and signed Notice and Questionnaire to the Company in
accordance with Section 3(d)(ii) or Section 3(d)(iii) and the instructions set
forth in the Notice and Questionnaire.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated by the Commission thereunder, as the
same may be amended or succeeded from time to time.
     “Exchange Offer” shall have the meaning assigned thereto in Section 2(a).
     “Exchange Registration” shall have the meaning assigned thereto in
Section 3(c).
     “Exchange Offer Registration Statement” shall have the meaning assigned
thereto in Section 2(a).
     “Exchange Securities” shall have the meaning assigned thereto in
Section 2(a).
     “Guarantors” shall have the meaning assigned thereto in the Indenture.
     The term “holder” shall mean each of the Purchasers and other persons who
acquire Registrable Securities from time to time (including any successors or
assigns), in each case for so long as such person owns any Registrable
Securities.
     “Indenture” shall mean the Indenture, dated as of March 21, 2007, among the
Company, the Guarantors and U.S. Bank National Association, as trustee, as the
same may be amended from time to time.
     “Issuer Free Writing Prospectus” shall have the meaning set forth in
Rule 433 promulgated by the Commission under the Securities Act, as the same may
be amended or succeeded from time to time.
     “Material Adverse Effect” shall have the meaning set forth in Section 5(c).
     “Notice and Questionnaire” means a Notice of Registration Statement and
Selling Securityholder Questionnaire substantially in the form of Exhibit A
hereto.

2



--------------------------------------------------------------------------------



 



     The term “person” shall mean any individual, corporation, partnership,
joint venture, association, limited liability company, association, limited
partnership, trust, organization, business, individual, government or any agency
or political subdivision thereof or governmental agency.
     “Purchase Agreement” shall mean the Purchase Agreement, dated as of
March 15, 2007 among the Purchasers, the Guarantors and the Company relating to
the Securities.
     “Purchasers” shall mean the Purchasers named in Schedule I to the Purchase
Agreement.
     “Registrable Securities” shall mean the Securities; provided, however, that
a Security shall cease to be a Registrable Security upon the earliest to occur
of the following: (i) in the circumstances contemplated by Section 2(a), the
Security has been exchanged for an Exchange Security in an Exchange Offer as
contemplated in Section 2(a) (provided that any Exchange Security that, pursuant
to the last two sentences of Section 2(a), is included in a prospectus for use
in connection with resales by broker-dealers shall be deemed to be a Registrable
Security with respect to Sections 5, 6 and 9 until resale of such Registrable
Security has been effected within the 90-day period referred to in Section 2(a);
(ii) in the circumstances contemplated by Section 2(b), a Shelf Registration
Statement registering such Security under the Securities Act has been declared
or becomes effective and such Security has been sold or otherwise transferred by
the holder thereof pursuant to and in a manner contemplated by such effective
Shelf Registration Statement; (iii) such Security is sold pursuant to Rule 144
under circumstances in which any legend borne by such Security relating to
restrictions on transferability thereof, under the Securities Act or otherwise,
is removed by the Company or pursuant to the Indenture; (iv) such Security is
eligible to be sold pursuant to paragraph (k) of Rule 144; or (v) such Security
shall cease to be outstanding.
     “Registration Default” shall have the meaning assigned thereto in
Section 2(c).
     “Registration Default Period” shall have the meaning assigned thereto in
Section 2(c).
     “Registration Expenses” shall have the meaning assigned thereto in
Section 4.
     “Resale Period” shall have the meaning assigned thereto in Section 2(a).
     “Restricted Holder” shall mean (i) a holder that is an affiliate of the
Company within the meaning of Rule 405, (ii) a holder who acquires Exchange
Securities outside the ordinary course of such holder’s business, (iii) a holder
who has arrangements or understandings with any person to participate in the
Exchange Offer for the purpose of distributing Exchange Securities and (iv) a
holder that is a broker-dealer, but only with respect to Exchange Securities
received by such broker-dealer pursuant to an Exchange Offer in exchange for
Registrable Securities acquired by the broker-dealer directly from the Company.
     “Rule 144,” “Rule 405”, “Rule 415”, “Rule 424”, “Rule 430B” and “Rule 433”
shall mean, in each case, such rule promulgated by the Commission under the
Securities Act (or any successor provision), as the same may be amended or
succeeded from time to time.
     “Securities” shall mean collectively, the $325,000,000 in aggregate
principal amount of the 7.125% Senior Fixed Rate Notes due 2017 and the Senior
Floating Rate Notes due 2015 of the Company to be issued and sold to the
Purchasers, and securities issued in exchange therefor or in lieu thereof
pursuant to the Indenture. Each Security is entitled to

3



--------------------------------------------------------------------------------



 



the benefit of the guarantee provided by the Guarantors in the Indenture (the
“Guarantees”) and, unless the context otherwise requires, any reference herein
to a “Security,” an “Exchange Security” or a “Registrable Security” shall
include a reference to the related Guarantees.
     “Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the Commission thereunder, as the same may
be amended or succeeded from time to time.
     “Shelf Registration” shall have the meaning assigned thereto in
Section 2(b).
     “Shelf Registration Statement” shall have the meaning assigned thereto in
Section 2(b).
     “Special Interest” shall have the meaning assigned thereto in Section 2(c).
     “Suspension Period” shall have the meaning assigned thereto in
Section 2(a).
     “Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as
amended, and the rules and regulations promulgated by the Commission thereunder,
as the same may be amended or succeeded from time to time.
     “Trustee” shall mean U.S. Bank National Association, as trustee under the
Indenture, together with any successors thereto in such capacity.
     Unless the context otherwise requires, any reference herein to a “Section”
or “clause” refers to a Section or clause, as the case may be, of this
Agreement, and the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Section or other subdivision.
     2. Registration Under the Securities Act.
     (a) Except as set forth in Section 2(b) below and unless the Exchange Offer
would not be permitted by applicable law or Commission policy, the Company and
the Guarantors agree to file under the Securities Act, no later than 90 days
after the Closing Date, a registration statement relating to an offer to
exchange (such registration statement, the “Exchange Offer Registration
Statement”, and such offer, the “Exchange Offer”) any and all of the Securities
for a like aggregate principal amount of debt securities issued by the Company
and guaranteed by the Guarantors, which debt securities and guarantees are
substantially identical to the Securities and the related Guarantees,
respectively (and are entitled to the benefits of a trust indenture which is
substantially identical to the Indenture or is the Indenture and which has been
qualified under the Trust Indenture Act), except that they have been registered
pursuant to an effective registration statement under the Securities Act and do
not contain provisions for the additional interest contemplated in Section 2(c)
below (such new debt securities hereinafter called “Exchange Securities”).
Unless the Exchange Offer would not be permitted by applicable law or Commission
policy, the Company and the Guarantors agree to use their commercially
reasonable efforts to cause the Exchange Offer Registration Statement to become
effective under the Securities Act no later than 210 days after the Closing
Date. The Exchange Offer will be registered under the Securities Act on the
appropriate form and will comply with all applicable tender offer rules and
regulations under the Exchange Act. Unless the Exchange Offer would not be
permitted by applicable law or Commission policy, the Company and the Guarantors
further agree to use their commercially reasonable efforts to (i) commence the
Exchange

4



--------------------------------------------------------------------------------



 



Offer promptly following the Effective Time of such Exchange Offer Registration
Statement, (ii) hold the Exchange Offer open for at least 20 Business Days in
accordance with Regulation 14E promulgated by the Commission under the Exchange
Act and (iii) no later than 270 days after the Closing Date and promptly
following the expiration of the Exchange Offer, exchange Exchange Securities for
all Registrable Securities that have been properly tendered and not withdrawn.
The Exchange Offer will be deemed to have been “completed” only if the debt
securities and related guarantees received by holders other than Restricted
Holders in the Exchange Offer for Registrable Securities are, upon receipt,
transferable by each such holder without restriction under the Securities Act
and the Exchange Act and without material restrictions under the blue sky or
securities laws of a substantial majority of the States of the United States of
America. The Exchange Offer shall be deemed to have been completed upon the
Company having exchanged, pursuant to the Exchange Offer, Exchange Securities
for all Registrable Securities that have been properly tendered and not
withdrawn before the expiration of the Exchange Offer, which shall be on a date
that is at least 20 Business Days following the commencement of the Exchange
Offer. The Company agrees (x) to include in the Exchange Offer Registration
Statement a prospectus for use in any resales by any holder of Exchange
Securities that is a broker-dealer and (y) to keep such Exchange Offer
Registration Statement effective for a period (the “Resale Period”) beginning
when Exchange Securities are first issued in the Exchange Offer and ending upon
the earlier of the expiration of the 270th day after the Exchange Offer has been
completed or such time as such broker-dealers no longer own any Registrable
Securities. Notwithstanding anything to the contrary in this Section 2(a), upon
notice to the broker-dealers or holders, as applicable, the Company may suspend
the use or the effectiveness of such Exchange Offer Registration Statement, or,
upon notice to the holders, extend the time period in which it is required to
file the Exchange Offer Registration Statement, for up to 60 days in the
aggregate in any 12-month period (a “Suspension Period”) if the Board of
Directors of the Company determines that there is a valid business purpose for
suspension of the Exchange Offer Registration Statement; provided that the
Company shall promptly notify the broker-dealers or holders, as applicable, when
the Exchange Offer Registration Statement may once again be used or is
effective. With respect to such Exchange Offer Registration Statement, such
holders shall have the benefit of the rights of indemnification and contribution
set forth in Subsections 6(a), (c), (d) and (e).
     (b) If (i) the Company is not permitted to file the Exchange Offer
Registration Statement or to consummate the Exchange Offer because the Exchange
Offer is not permitted by applicable law or Commission policy; (ii) the Exchange
Offer is not completed within 270 days after the Closing Date; (iii) any holder
of Registrable Securities notifies the Company prior to the 20th Business Day
following the Closing Date that: (A) it is prohibited by law or Commission
policy from participating in the Exchange Offer or (B) it is a broker-dealer and
owns Securities acquired directly from the Company or an affiliate of the
Company; (iv) any holder of Registrable Securities notifies the Company prior to
the 20th Business Day following the completion of the Exchange Offer that it may
not resell the Exchange Securities to the public without delivering a prospectus
and the prospectus supplement contained in the Exchange Offer Registration
Statement is not appropriate or available for such resales; or (v), on or prior
to the time the Exchange Offer is completed existing Commission interpretations
are changed such that the Exchange Securities received by holders other than
Restricted Holders in the Exchange Offer for Registrable Securities are not or
would not be, upon receipt, transferable by the holders of a majority of the
Securities without restriction under the Securities Act and without restriction
under applicable blue sky or state securities laws, then the Company and the
Guarantors shall, in lieu of (or, in the case of clause (iii) and (iv), in
addition to) conducting the Exchange Offer contemplated by Section 2(a), file
under the Securities Act no later than 210 days after the date of the

5



--------------------------------------------------------------------------------



 



Indenture, a “shelf” registration statement providing for the registration of,
and the sale on a continuous or delayed basis by the holders of, all of the
Registrable Securities, pursuant to Rule 415 or any similar rule that may be
adopted by the Commission (such filing, the “Shelf Registration” and such
registration statement, the “Shelf Registration Statement”). The Company and the
Guarantors agree to use their commercially reasonable efforts to cause the Shelf
Registration Statement to become or be declared effective no later than 270 days
after the Closing Date; provided, that if at any time the Company is or becomes
a “well-known seasoned issuer” (as defined in Rule 405) and is eligible to file
an “automatic shelf registration statement” (as defined in Rule 405), then the
Company and the Guarantors shall file the Shelf Registration Statement in the
form of an automatic shelf registration statement as provided in Rule 405;
provided further that notwithstanding the foregoing such “automatic shelf
registration statement” may be filed no later than 270 days after the date of
the Indenture. The Company and the Guarantors agree to use their commercially
reasonable efforts to keep such Shelf Registration Statement continuously
effective for a period ending on the earlier of the second anniversary of the
Closing Date or such time as there are no longer any Registrable Securities
outstanding. No holder shall be entitled to be named as a selling securityholder
in the Shelf Registration Statement or to use the prospectus forming a part
thereof for resales of Registrable Securities unless such holder is an Electing
Holder. The Company and the Guarantors agree, after the Effective Time of the
Shelf Registration Statement and promptly upon the request of any holder of
Registrable Securities that is not then an Electing Holder, to use their
commercially reasonable efforts to enable such holder to use the prospectus
forming a part thereof for resales of Registrable Securities, including, without
limitation, any action necessary to identify such holder as a selling
securityholder in the Shelf Registration Statement (whether by post-effective
amendment thereto or by filing a prospectus pursuant to Rules 430B and 424(b)
under the Securities Act identifying such holder), provided, however, that
nothing in this Clause (y) shall relieve any such holder of the obligation to
return a completed and signed Notice and Questionnaire to the Company in
accordance with Section 3(d)(iii). Notwithstanding anything to the contrary in
this Section 2(b), upon notice to the Electing Holders, the Company may suspend
the use or the effectiveness of such Shelf Registration Statement, or extend the
time period in which it is required to file the Shelf Registration Statement for
a Suspension Period, as defined in Section 2(a), if the Board of Directors of
the Company determines that there is a valid business purpose for suspension of
the Shelf Registration Statement; provided that the Company shall promptly
notify the Electing Holders when the Shelf Registration Statement may once again
be used or is effective.
     (c) In the event that (i) the Company and the Guarantors have not filed the
Exchange Offer Registration Statement or the Shelf Registration Statement on or
before the date on which such registration statement is required to be filed
pursuant to Section 2(a) or Section 2(b), respectively, or (ii) such Exchange
Offer Registration Statement or Shelf Registration Statement has not become
effective or been declared effective by the Commission on or before the date on
which such registration statement is required to become or be declared effective
pursuant to Section 2(a) or Section 2(b), respectively (the “Effectiveness
Target Date”), or (iii) the Exchange Offer has not been completed within 60 days
after the Effectiveness Target Date of the Exchange Offer Registration Statement
(if the Exchange Offer is then required to be made) or (iv) any Exchange Offer
Registration Statement or Shelf Registration Statement required by Section 2(a)
or Section 2(b) is filed and declared effective but shall thereafter either be
withdrawn by the Company or shall become subject to an effective stop order
issued pursuant to Section 8(d) of the Securities Act suspending the
effectiveness of such registration statement (except as specifically permitted
herein, including, with respect to any Shelf Registration Statement, during any
applicable Suspension Period in accordance with the last sentence of
Section 2(b)) without

6



--------------------------------------------------------------------------------



 



being succeeded immediately by an additional registration statement filed and
declared effective (each such event referred to in clauses (i) through (iv), a
“Registration Default” and each period during which a Registration Default has
occurred and is continuing, a “Registration Default Period”), then, as
liquidated damages for such Registration Default, subject to the provisions of
Section 9(b), special interest (“Special Interest”), in addition to the Base
Interest, shall accrue at a per annum rate of 0.25% for the first 90 days of the
Registration Default Period, at a per annum rate of 0.50% for the second 90 days
of the Registration Default Period, at a per annum rate of 0.75% for the third
90 days of the Registration Default Period and at a maximum per annum rate of
1.0% thereafter for the remaining portion of the Registration Default Period.
All Special Interest with respect to a Registration Default shall cease to
accrue immediately following the cure of such Registration Default.
     (d) The Company shall take, and shall cause the Guarantors to take, all
actions necessary or advisable to be taken by it to ensure that the transactions
contemplated herein are effected as so contemplated, including all actions
necessary or desirable to register the Guarantee under the registration
statement contemplated in Section 2(a) or Section 2(b), as applicable.
     (e) Any reference herein to a registration statement as of any time shall
be deemed to include any document incorporated, or deemed to be incorporated,
therein by reference as of such time and any reference herein to any
post-effective amendment to a registration statement as of any time shall be
deemed to include any document incorporated, or deemed to be incorporated,
therein by reference as of such time.
     3. Registration Procedures.
          If the Company and the Guarantors file a registration statement
pursuant to Section 2(a) or Section 2(b), the following provisions shall apply:
     (a) At or before the Effective Time of the Exchange Registration or the
Shelf Registration, as the case may be, the Company shall qualify the Indenture
under the Trust Indenture Act.
     (b) In the event that such qualification would require the appointment of a
new trustee under the Indenture, the Company shall appoint a new trustee
thereunder pursuant to the applicable provisions of the Indenture.
     (c) In connection with the Company’s and the Guarantors’ obligations with
respect to the registration of Exchange Securities as contemplated by Section
2(a) (the “Exchange Registration”), if applicable, the Company and the
Guarantors shall:
     (i) prepare and file with the Commission, no later than 90 days after the
Closing Date, an Exchange Offer Registration Statement on any form which may be
utilized by the Company and the Guarantors and which shall permit the Exchange
Offer and resales of Exchange Securities by broker-dealers during the Resale
Period to be effected as contemplated by Section 2(a), and use their
commercially reasonable efforts to cause such Exchange Offer Registration
Statement to become effective no later than 210 days after the Closing Date;
     (ii) as soon as practicable prepare and file with the Commission such
amendments and supplements to such Exchange Offer Registration Statement and the
prospectus included therein as may be necessary to effect and maintain the

7



--------------------------------------------------------------------------------



 



effectiveness of such Exchange Offer Registration Statement for the periods and
purposes contemplated in Section 2(a) and as may be required by the applicable
rules and regulations of the Commission and the instructions applicable to the
form of such Exchange Offer Registration Statement, and promptly provide each
broker-dealer holding Exchange Securities with such number of copies of the
prospectus included therein (as then amended or supplemented), in conformity in
all material respects with the requirements of the Securities Act and the Trust
Indenture Act, as such broker-dealer reasonably may request prior to the
expiration of the Resale Period, for use in connection with resales of Exchange
Securities;
     (iii) promptly notify each broker-dealer that has requested or received
copies of the prospectus included in such Exchange Offer Registration Statement,
and confirm such advice in writing, (A) when such Exchange Offer Registration
Statement or the prospectus included therein or any prospectus amendment or
supplement or post-effective amendment has been filed, and, with respect to such
Exchange Offer Registration Statement or any post-effective amendment, when the
same has become effective, (B) of any comments by the Commission and by the blue
sky or securities commissioner or regulator of any state with respect thereto or
any request by the Commission for amendments or supplements to such Exchange
Offer Registration Statement or prospectus or for additional information, (C) of
the issuance by the Commission of any stop order suspending the effectiveness of
such Exchange Offer Registration Statement or the initiation or threatening of
any proceedings for that purpose, (D) of the receipt by the Company of any
notification with respect to the suspension of the qualification of the Exchange
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose, (E) the occurrence of any event that causes the
Company to become an “ineligible issuer” as defined in Rule 405, or (F) if at
any time during the Resale Period when a prospectus is required to be delivered
under the Securities Act, that such Exchange Offer Registration Statement,
prospectus, prospectus amendment or supplement or post-effective amendment does
not conform in all material respects to the applicable requirements of the
Securities Act and the Trust Indenture Act or contains an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing;
     (iv) in the event that the Company and the Guarantors would be required,
pursuant to Section 3(c)(iii)(F), to notify any broker-dealers holding Exchange
Securities (except as otherwise permitted during any Suspension Period),
promptly prepare and furnish to each such holder a reasonable number of copies
of a prospectus supplemented or amended so that, as thereafter delivered to
purchasers of such Exchange Securities during the Resale Period, such prospectus
shall conform in all material respects to the applicable requirements of the
Securities Act and the Trust Indenture Act and shall not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing;
     (v) use their commercially reasonable efforts to obtain the withdrawal of
any order suspending the effectiveness of such Exchange Offer Registration
Statement or any post-effective amendment thereto at the earliest practicable
date;

8



--------------------------------------------------------------------------------



 



     (vi) use their commercially reasonable efforts to (A) register or qualify
the Exchange Securities under the securities laws or blue sky laws of such
jurisdictions as are contemplated by Section 2(a) no later than the commencement
of the Exchange Offer, to the extent required by such laws, (B) keep such
registrations or qualifications in effect and comply with such laws so as to
permit the continuance of offers, sales and dealings therein in such
jurisdictions until the expiration of the Resale Period, (C) take any and all
other actions as may be reasonably necessary or advisable to enable each
broker-dealer holding Exchange Securities to consummate the disposition thereof
in such jurisdictions and (D) obtain the consent or approval of each
governmental agency or authority, whether federal, state or local, which may be
required to effect the Exchange Registration, the Exchange Offer and the
offering and sale of Exchange Securities by broker-dealers during the Resale
Period; provided, however, that neither the Company nor the Guarantors shall be
required for any such purpose to (1) qualify as a foreign corporation in any
jurisdiction wherein it would not otherwise be required to qualify but for the
requirements of this Section 3(c)(vi), (2) consent to general service of process
in any such jurisdiction or become subject to taxation in any such jurisdiction
or (3) make any changes to its certificate of incorporation or by-laws or other
governing documents or any agreement between it and its stockholders;
     (vii) provide a CUSIP number for all Exchange Securities, not later than
the applicable Effective Time; and
     (viii) comply with all applicable rules and regulations of the Commission,
and make generally available to its securityholders no later than eighteen
months after the Effective Time of such Exchange Offer Registration Statement,
an earnings statement of the Company and its subsidiaries complying with Section
11(a) of the Securities Act (including, at the option of the Company, Rule 158
thereunder).
     (d) In connection with the Company’s and the Guarantors’ obligations with
respect to the Shelf Registration, if applicable, the Company and the Guarantors
shall:
     (i) prepare and file with the Commission, within the time periods specified
in Section 2(b), a Shelf Registration Statement on any form which may be
utilized by the Company and which shall register all of the Registrable
Securities for resale by the holders thereof in accordance with such method or
methods of disposition as may be specified by the holders of Registrable
Securities as, from time to time, may be Electing Holders and use their
commercially reasonable efforts to cause such Shelf Registration Statement to
become effective within the time periods specified in Section 2(b);
     (ii) mail the Notice and Questionnaire to the holders of Registrable
Securities (A) not less than 30 days prior to the anticipated Effective Time of
the Shelf Registration Statement or (B) in the case of an “automatic shelf
registration statement” (as defined in Rule 405), mail the Notice and
Questionnaire to the holders of Registrable Securities not later than the
Effective Time of such Shelf Registration Statement, and in any such case no
holder shall be entitled to be named as a selling securityholder in the Shelf
Registration Statement, and no holder shall be entitled to use the prospectus
forming a part thereof for resales of Registrable Securities at any time, unless
and until such holder has returned a completed and signed Notice and
Questionnaire to the Company;

9



--------------------------------------------------------------------------------



 



     (iii) after the Effective Time of the Shelf Registration Statement, upon
the request of any holder of Registrable Securities that is not then an Electing
Holder, promptly send a Notice and Questionnaire to such holder; provided that
the Company shall not be required to take any action to name such holder as a
selling securityholder in the Shelf Registration Statement or to enable such
holder to use the prospectus forming a part thereof for resales of Registrable
Securities until such holder has returned a completed and signed Notice and
Questionnaire to the Company;
     (iv) as soon as practicable prepare and file with the Commission such
amendments and supplements to such Shelf Registration Statement and the
prospectus included therein as may be necessary to effect and maintain the
effectiveness of such Shelf Registration Statement for the period specified in
Section 2(b) and as may be required by the applicable rules and regulations of
the Commission and the instructions applicable to the form of such Shelf
Registration Statement, provided, that if the Company is no longer eligible to
file a registration statement on Form S-3, the Company shall only be required to
file three post-effective amendments to any Shelf Registration Statement filed
pursuant to this clause (iv) in order to add additional Electing Holders to such
Shelf Registration Statement; provided, further, that in such event, the Company
shall provide prior written notice to all holders eligible to be included in any
such Shelf Registration Statement of the filing of such Shelf Registration
Statement and such holder’s eligibility to be included therein. The Company
shall furnish to the Electing Holders copies of any such supplement or amendment
simultaneously with or prior to its being used or filed with the Commission to
the extent such documents are not publicly available on the Commission’s EDGAR
System;
     (v) comply with the provisions of the Securities Act with respect to the
disposition of all of the Registrable Securities covered by such Shelf
Registration Statement in accordance with the intended methods of disposition by
the Electing Holders provided for in such Shelf Registration Statement;
     (vi) provide the Electing Holders and not more than one counsel for all the
Electing Holders, selected in the manner provided in Section 4(h), the
opportunity to participate in the preparation of such Shelf Registration
Statement, each prospectus included therein or filed with the Commission and
each amendment or supplement thereto;
     (vii) for a reasonable period prior to the filing of such Shelf
Registration Statement, and throughout the period specified in Section 2(b),
make available at reasonable times at the Company’s principal place of business
or such other reasonable place for inspection by the persons referred to in
Section 3(d)(vi) who shall certify to the Company that they have a current
intention to sell the Registrable Securities pursuant to the Shelf Registration
such financial and other information and books and records of the Company, and
cause the officers, employees, counsel and independent certified public
accountants of the Company to respond to such inquiries, as shall be reasonably
necessary (and in the case of counsel, not violate an attorney-client privilege,
in such counsel’s reasonable belief), in the judgment of the respective counsel
referred to in Section 3(d)(vi), to conduct a reasonable investigation within
the meaning of Section 11 of the Securities Act; provided, however, that the
foregoing inspection and information gathering on behalf of the Electing Holders
shall be conducted by one counsel designated by the holders of at

10



--------------------------------------------------------------------------------



 



least a majority in aggregate principal amount of the Registrable Securities
held by the Electing Holders at the time outstanding and provided further that
each such party shall be required to maintain in confidence and not to disclose
to any other person any information or records reasonably designated by the
Company as being confidential, until such time as (A) such information becomes a
matter of public record (whether by virtue of its inclusion in such Shelf
Registration Statement or otherwise), or (B) such person shall be required so to
disclose such information pursuant to a subpoena or order of any court or other
governmental agency or body having jurisdiction over the matter (subject to the
requirements of such order, and only after such person shall have given the
Company prompt prior written notice of such requirement), or (C) such
information is required to be set forth in such Shelf Registration Statement or
the prospectus included therein or in an amendment to such Shelf Registration
Statement or an amendment or supplement to such prospectus in order that such
Shelf Registration Statement, prospectus, amendment or supplement, as the case
may be, complies with applicable requirements of the federal securities laws and
the rules and regulations of the Commission and does not contain an untrue
statement of a material fact or omit to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing;
     (viii) promptly notify each of the Electing Holders and confirm such advice
in writing, (A) when such Shelf Registration Statement or the prospectus
included therein or any prospectus amendment or supplement or post-effective
amendment has been filed, and, with respect to such Shelf Registration Statement
or any post-effective amendment, when the same has become effective, (B) of any
comments by the Commission and by the blue sky or securities commissioner or
regulator of any state with respect thereto or any request by the Commission for
amendments or supplements to such Shelf Registration Statement or prospectus or
for additional information, (C) of the issuance by the Commission of any stop
order suspending the effectiveness of such Shelf Registration Statement or the
initiation or threatening of any proceedings for that purpose, (D) if at any
time the representations and warranties of the Company set forth in Section 5
cease to be true and correct in all material respects, (E) of the receipt by the
Company of any notification with respect to the suspension of the qualification
of the Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, (F) the occurrence of any event
that causes the Company to become an “ineligible issuer” as defined in Rule 405,
or (G) if at any time when a prospectus is required to be delivered under the
Securities Act, that such Shelf Registration Statement, prospectus, prospectus
amendment or supplement or post-effective amendment does not conform in all
material respects to the applicable requirements of the Securities Act and the
Trust Indenture Act or contains an untrue statement of a material fact or omits
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading in light of the circumstances then
existing;
     (ix) use their commercially reasonable efforts to obtain the withdrawal of
any order suspending the effectiveness of such Shelf Registration Statement or
any post-effective amendment thereto at the earliest practicable date;
     (x) if requested by any Electing Holder, promptly incorporate in a
prospectus supplement or post-effective amendment such information as is
required by the applicable rules and regulations of the Commission and as such
Electing Holder

11



--------------------------------------------------------------------------------



 



specifies should be included therein relating to the terms of the sale of such
Registrable Securities, including information with respect to the principal
amount of Registrable Securities being sold by such Electing Holder, the name
and description of such Electing Holder, the offering price of such Registrable
Securities and any discount, commission or other compensation payable in respect
thereof and with respect to any other terms of the offering of the Registrable
Securities to be sold by such Electing Holder; and make all required filings of
such prospectus supplement or post-effective amendment promptly after
notification of the matters to be incorporated in such prospectus supplement or
post-effective amendment;
     (xi) furnish to each Electing Holder and the counsel referred to in Section
3(d)(vi) an executed copy (or a conformed copy) of such Shelf Registration
Statement, each such amendment and supplement thereto (in each case including
all exhibits thereto (in the case of an Electing Holder of Registrable
Securities, upon request) and documents incorporated by reference therein) and
such number of copies of such Shelf Registration Statement (excluding exhibits
thereto and documents incorporated by reference therein unless specifically so
requested by such Electing Holder) and of the prospectus included in such Shelf
Registration Statement (including each preliminary prospectus and any summary
prospectus), in conformity in all material respects with the applicable
requirements of the Securities Act and the Trust Indenture Act to the extent
such documents are not available through the Commission’s EDGAR System, and such
other documents, as such Electing Holder may reasonably request in order to
facilitate the offering and disposition of the Registrable Securities owned by
such Electing Holder and to permit such Electing Holder to satisfy the
prospectus delivery requirements of the Securities Act; and subject to
Section 3(e), the Company hereby consents to the use of such prospectus
(including such preliminary and summary prospectus) and any amendment or
supplement thereto by each such Electing Holder (subject to any applicable
Suspension Period), in each case in the form most recently provided to such
person by the Company, in connection with the offering and sale of the
Registrable Securities covered by the prospectus (including such preliminary and
summary prospectus) or any supplement or amendment thereto;
     (xii) use their commercially reasonable efforts to (A) register or qualify
the Registrable Securities to be included in such Shelf Registration Statement
under such securities laws or blue sky laws of such jurisdictions as any
Electing Holder shall reasonably request, (B) keep such registrations or
qualifications in effect and comply with such laws so as to permit the
continuance of offers, sales and dealings therein in such jurisdictions during
the period the Shelf Registration is required to remain effective under Section
2(b) and for so long as may be necessary to enable any such Electing Holder to
complete its distribution of Securities pursuant to such Shelf Registration
Statement, (C) take any and all other actions as may be reasonably necessary or
advisable to enable each such Electing Holder to consummate the disposition in
such jurisdictions of such Registrable Securities and (D) obtain the consent or
approval of each governmental agency or authority, whether federal, state or
local, which may be required to effect the Shelf Registration or the offering or
sale in connection therewith or to enable the selling holder or holders to
offer, or to consummate the disposition of, their Registrable Securities;
provided, however, that neither the Company nor the Guarantors shall be required
for any such purpose to (1) qualify as a foreign corporation in any jurisdiction
wherein it would not otherwise be required to qualify but for the requirements
of this Section 3(d)(xii), (2) consent to general service of process in any such
jurisdiction or

12



--------------------------------------------------------------------------------



 



become subject to taxation in any such jurisdiction or (3) make any changes to
its certificate of incorporation or by-laws or other governing documents or any
agreement between it and its stockholders;
     (xiii) unless any Registrable Securities shall be in book-entry only form,
cooperate with the Electing Holders to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold, which
certificates, if so required by any securities exchange upon which any
Registrable Securities are listed, shall be printed, penned, lithographed,
engraved or otherwise produced by any combination of such methods, on steel
engraved borders, and which certificates shall not bear any restrictive legends;
     (xiv) provide a CUSIP number for all Registrable Securities, not later than
the applicable Effective Time;
     (xv) notify in writing each holder of Registrable Securities of any
proposal by the Company to amend or waive any provision of this Agreement
pursuant to Section 9(h) and of any amendment or waiver effected pursuant
thereto, each of which notices shall contain the text of the amendment or waiver
proposed or effected, as the case may be;
     (xvi) comply with all applicable rules and regulations of the Commission,
and make generally available to its securityholders no later than eighteen
months after the Effective Time of such Shelf Registration Statement an earnings
statement of the Company and its subsidiaries complying with Section 11(a) of
the Securities Act (including, at the option of the Company, Rule 158
thereunder).
     (e) In the event that the Company would be required, pursuant to
Section 3(d)(viii)(G), to notify the Electing Holders, the Company shall
promptly prepare and furnish to each of the Electing Holders a reasonable number
of copies of a prospectus supplemented or amended so that, as thereafter
delivered to purchasers of Registrable Securities, such prospectus shall conform
in all material respects to the applicable requirements of the Securities Act
and the Trust Indenture Act and shall not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing. Each Electing Holder agrees that upon receipt of
any notice from the Company pursuant to Section 3(d)(viii)(G), such Electing
Holder shall forthwith discontinue the disposition of Registrable Securities
pursuant to the Shelf Registration Statement applicable to such Registrable
Securities until such Electing Holder shall have received copies of such amended
or supplemented prospectus, and if so directed by the Company, such Electing
Holder shall deliver to the Company (at the Company’s expense) all copies, other
than permanent file copies, then in such Electing Holder’s possession of the
prospectus covering such Registrable Securities at the time of receipt of such
notice.
     (f) In the event of a Shelf Registration, in addition to the information
required to be provided by each Electing Holder in its Notice and Questionnaire,
the Company may require such Electing Holder to furnish to the Company such
additional information regarding such Electing Holder and such Electing Holder’s
intended method of distribution of Registrable Securities as may be required in
order to comply with the Securities Act. Each such Electing Holder agrees to
notify the Company as promptly as practicable of any inaccuracy or change in
information previously furnished by such Electing Holder to the Company or of
the occurrence of any event in either case as a result of which any prospectus
relating to such Shelf Registration contains or would contain an untrue
statement of a material fact regarding

13



--------------------------------------------------------------------------------



 



such Electing Holder or such Electing Holder’s intended method of disposition of
such Registrable Securities or omits to state any material fact regarding such
Electing Holder or such Electing Holder’s intended method of disposition of such
Registrable Securities required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing,
and promptly to furnish to the Company any additional information required to
correct and update any previously furnished information or required so that such
prospectus shall not contain, with respect to such Electing Holder or the
disposition of such Registrable Securities, an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances then
existing.
     (g) Until the expiration of two years after the Closing Date, the Company
will not, and will not permit any of its “affiliates” (as defined in Rule 144)
to, resell any of the Securities that have been reacquired by any of them except
pursuant to an effective registration statement, or a valid exemption from the
registration requirements, under the Securities Act.
     (h) As a condition to its participation in the Exchange Offer, each holder
of Registrable Securities shall furnish, upon the request of the Company, a
written representation to the Company (which may be contained in the letter of
transmittal or “agent’s message” transmitted via The Depository Trust Company’s
Automated Tender Offer Procedures, in either case contemplated by the Exchange
Offer Registration Statement) to the effect that (A) it is not an “affiliate” of
the Company, as defined in Rule 405 of the Securities Act, or if it is such an
“affiliate”, it will comply with the registration and prospectus delivery
requirements of the Securities Act to the extent applicable, (B) it is not
engaged in and does not intend to engage in, and has no arrangement or
understanding with any person to participate in, a distribution of the Exchange
Securities to be issued in the Exchange Offer, (C) it is acquiring the Exchange
Securities in its ordinary course of business, (D) if it is a broker-dealer that
holds Securities that were acquired for its own account as a result of
market-making activities or other trading activities (other than Securities
acquired directly from the Company or any of its affiliates), it will deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resales of the Exchange Securities received by it in the Exchange Offer, (E) if
it is a broker-dealer, that it did not purchase the Securities to be exchanged
in the Exchange Offer from the Company or any of its affiliates, and (F) it is
not acting on behalf of any person who could not truthfully and completely make
the representations contained in the foregoing subclauses (A) through (E).
     4. Registration Expenses.
          The Company agrees to bear and to pay or cause to be paid promptly all
expenses incident to the Company’s performance of or compliance with this
Agreement, including (a) all Commission and any NASD registration, filing and
review fees and expenses including reasonable fees and disbursements of one
counsel (excluding any one local counsel in a jurisdiction of incorporation or
formation of the Company or any Guarantor) for the Electing Holders in
connection with such registration, filing and review, as selected by the
Electing Holders of at least a majority in aggregate principal amount of the
Registrable Securities held by Electing Holders (which counsel shall be
reasonably satisfactory to the Company) (b) all fees and expenses in connection
with the qualification of the Securities for offering and sale under the State
securities and blue sky laws referred to in Section 3(d)(xii) and determination
of their eligibility for investment under the laws of such jurisdictions as the
Electing Holders may designate, including any reasonable fees and disbursements
of one counsel (excluding any one local counsel in a jurisdiction of
incorporation or formation of the Company or any Guarantor) for the Electing
Holders in connection with such qualification and determination, as selected by
the

14



--------------------------------------------------------------------------------



 



Electing Holders of at least a majority in aggregate principal amount of the
Registrable Securities held by Electing Holders (which counsel shall be
reasonably satisfactory to the Company) (c) all expenses relating to the
preparation, printing, production, distribution and reproduction of each
registration statement required to be filed hereunder, each prospectus included
therein or prepared for distribution pursuant hereto, each amendment or
supplement to the foregoing, the expenses of preparing the Securities for
delivery and the expenses of printing or producing any selling agreements and
blue sky or legal investment memoranda and all other documents in connection
with the offering, sale or delivery of Securities to be disposed of (including
certificates representing the Securities), (d) messenger, telephone and delivery
expenses relating to the offering, sale or delivery of Securities and the
preparation of documents referred in clause (c) above, (e) fees and expenses of
the Trustee under the Indenture, any agent of the Trustee and any counsel for
the Trustee and of any collateral agent or custodian, (f) internal expenses
(including all salaries and expenses of the Company’s officers and employees
performing legal or accounting duties), (g) reasonable fees, disbursements and
expenses of counsel and independent certified public accountants of the Company,
(h) reasonable fees, disbursements and expenses of one counsel for the Electing
Holders retained in connection with a Shelf Registration, as selected by the
Electing Holders of at least a majority in aggregate principal amount of the
Registrable Securities held by Electing Holders (which counsel shall be
reasonably satisfactory to the Company), (i) any fees charged by securities
rating services for rating the Securities, and (j) fees, expenses and
disbursements of any other persons, including special experts, retained by the
Company in connection with such registration (collectively, the “Registration
Expenses”). To the extent that any Registration Expenses are incurred, assumed
or paid by any holder of Registrable Securities, the Company shall reimburse
such person for the full amount of the Registration Expenses so incurred,
assumed or paid promptly after receipt of a request therefor. Notwithstanding
the foregoing, the holders of the Registrable Securities being registered shall
pay all agency fees and commissions and underwriting discounts and commissions,
if any, and transfer taxes, if any, attributable to the sale of such Registrable
Securities and the fees and disbursements of any counsel or other advisors or
experts retained by such holders (severally or jointly), other than the counsel
and experts specifically referred to above.
     5. Representations and Warranties.
          Each of the Company and the Guarantors, jointly and severally,
represents and warrants to, and agrees with, each Purchaser and each of the
holders from time to time of Registrable Securities that:
  (a) Each registration statement covering Registrable Securities and each
prospectus (including any preliminary or summary prospectus) contained therein
or furnished pursuant to Section 3(c) or Section 3(d) and any further amendments
or supplements to any such registration statement or prospectus, when it becomes
effective or is filed with the Commission, as the case may be, will conform in
all material respects to the requirements of the Securities Act and the Trust
Indenture Act and will not contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading; and at all times subsequent to the
Effective Time when a prospectus would be required to be delivered under the
Securities Act, other than (A) from (i) such time as a notice has been given to
holders of Registrable Securities pursuant to Section 3(c)(iii)(G) or Section
3(d)(viii)(G) until (ii) such time as the Company furnishes an amended or
supplemented prospectus pursuant to Section 3(c)(iv) or Section 3(e) or
(B) during any applicable Suspension Period, each such registration statement,
and each prospectus (including any summary prospectus) contained therein or
furnished pursuant to Section 3(c) or Section 3(d), as then amended or
supplemented, will

15



--------------------------------------------------------------------------------



 



conform in all material respects to the requirements of the Securities Act and
the Trust Indenture Act and will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in the light of the circumstances
then existing; provided, however, that this representation and warranty shall
not apply to any statements or omissions made in reliance upon and in conformity
with information furnished in writing to the Company by a holder of Registrable
Securities expressly for use therein.
     (b) Any documents incorporated by reference in any prospectus referred to
in Section 5(a), when they become or became effective or are or were filed with
the Commission, as the case may be, will conform or conformed in all material
respects to the requirements of the Securities Act or the Exchange Act, as
applicable, and none of such documents will contain or contained an untrue
statement of a material fact or will omit or omitted to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; provided, however, that this representation and warranty shall not
apply to any statements or omissions made in reliance upon and in conformity
with information furnished in writing to the Company by a holder of Registrable
Securities expressly for use therein.
     (c) The compliance by the Company with all of the provisions of this
Agreement and the consummation of the transactions herein contemplated will not
(i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject, (ii) result in any violation of the
provisions of the certificate of incorporation, as amended, or the by-laws or
other governing documents, as applicable, of the Company or the Guarantors or
(iii) result in any violation of any statute or any order, rule or regulation of
any court or governmental agency or body having jurisdiction over the Company or
any of its subsidiaries or any of their respective properties, except in the
case of (i) and (iii) above, for such conflicts, breaches or defaults as would
not reasonably be expected to result in a material adverse effect on the current
or future business, properties, condition (financial or otherwise),
stockholders’ equity, results of operations or prospects of the Company and its
subsidiaries, taken as whole (a “Material Adverse Effect”); and no consent,
approval, authorization, order, registration or qualification of or with any
such court or governmental agency or body is required for the consummation by
the Company and the Guarantors of the transactions contemplated by this
Agreement, except (w) the registration under the Securities Act of the
Securities and qualification of the Indenture under the Trust Indenture Act,
(x) such consents, approvals, authorizations, registrations or qualifications as
may be required under state securities or blue sky laws in connection with the
offering and distribution of the Securities, (y) such consents, approvals,
authorizations, registrations or qualifications that have been obtained and are
in full force and effect as of the date hereof and (z) such consents, approvals,
authorizations, registrations or qualifications that the failure to have would
not reasonably be expected to have a Material Adverse Effect.
     (d) This Agreement has been duly authorized, executed and delivered by the
Company.
     6. Indemnification and Contribution.
     (a) Indemnification by the Company and the Guarantors. The Company and the
Guarantors, jointly and severally, will indemnify and hold harmless each of the
holders of Registrable Securities included in an Exchange Offer Registration
Statement and each of

16



--------------------------------------------------------------------------------



 



the Electing Holders of Registrable Securities included in a Shelf Registration
Statement against any losses, claims, damages or liabilities, joint or several,
to which such holder or such Electing Holder may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
Exchange Offer Registration Statement or Shelf Registration Statement, as the
case may be, under which such Registrable Securities were registered under the
Securities Act, or any preliminary, final or summary prospectus (including,
without limitation, any Issuer Free Writing Prospectus) contained therein or
furnished by the Company to any such holder or such Electing Holder, or any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, and will
reimburse such holder and such Electing Holder for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such action or claim as such expenses are incurred; provided, however, that
neither the Company nor the Guarantors shall be liable to any such person in any
such case to the extent that any such loss, claim, damage or liability arises
out of or is based upon: (i) an untrue statement or alleged untrue statement or
omission or alleged omission made in such registration statement, or
preliminary, final or summary prospectus (including, without limitation, any
Issuer Free Writing Prospectus), or amendment or supplement thereto, in reliance
upon and in conformity with written information furnished to the Company by such
person expressly for use therein; or (ii) the failure of any Electing Holder to
discontinue the disposition of Registrable Securities pursuant to the Shelf
Registration Statement applicable to such Registrable Securities upon receipt of
any notice from the Company pursuant to Section 3(d)(viii)(G) until such
Electing Holder shall have received copies of any amended or supplemented
prospectus required to be delivered to such Electing Holder by the Company
pursuant to
Section 3(e).
     (b) Indemnification by the Holders. Each holder of Securities, severally
and not jointly, will (i) indemnify and hold harmless the Company, the
Guarantors, and all other holders of Registrable Securities, against any losses,
claims, damages or liabilities to which the Company, the Guarantors or such
other holders of Registrable Securities may become subject, under the Securities
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon an untrue statement
or alleged untrue statement of a material fact contained in such registration
statement, or any preliminary, final or summary prospectus (including, without
limitation, any Issuer Free Writing Prospectus) contained therein or furnished
by the Company to any such Electing Holder, or any amendment or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, in each case to the extent, but only to
the extent, that such untrue statement or alleged untrue statement or omission
or alleged omission was made in reliance upon and in conformity with written
information furnished to the Company by such Electing Holder expressly for use
therein, and (ii) reimburse the Company and the Guarantors for any legal or
other expenses reasonably incurred by the Company and the Guarantors in
connection with investigating or defending any such action or claim as such
expenses are incurred; provided, however, that no such Electing Holder shall be
required to undertake liability to any person under this Section 6(b) for any
amounts in excess of the dollar amount of the proceeds to be received by such
Electing Holder from the sale of such Electing Holder’s Registrable Securities
pursuant to such registration.

17



--------------------------------------------------------------------------------



 



     (c) Notices of Claims, Etc. Promptly after receipt by an indemnified party
under subsection (a) or (b) above of written notice of the commencement of any
action, such indemnified party shall, if a claim in respect thereof is to be
made against an indemnifying party pursuant to the indemnification provisions of
or contemplated by this Section 6, notify such indemnifying party in writing of
the commencement of such action; but the omission so to notify the indemnifying
party shall not relieve it from any liability under subsection (a) or (b) above
except to the extent that such indemnifying party is materially prejudiced as a
result of such failure to notify, and in any event, shall not relieve it from
any liability which it may have to any indemnified party otherwise than under
the indemnification provisions of or contemplated by Section 6(a) or
Section 6(b). In case any such action shall be brought against any indemnified
party and it shall notify an indemnifying party of the commencement thereof,
such indemnifying party shall be entitled to participate therein and, to the
extent that it shall wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party (who shall not, except with the consent of the
indemnified party, be counsel to the indemnifying party), and, after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, such indemnifying party shall not be liable to such
indemnified party for any legal expenses of other counsel or any other expenses,
in each case subsequently incurred by such indemnified party, in connection with
the defense thereof other than reasonable costs of investigation. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect the settlement or compromise of, or consent to the entry of any
judgment with respect to, any pending or threatened action or claim in respect
of which indemnification or contribution may be sought hereunder (whether or not
the indemnified party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (i) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim and (ii) does not include a statement as to, or an admission of, fault,
culpability or a failure to act by or on behalf of any indemnified party.
     (d) Contribution. If for any reason the indemnification provisions
contemplated by Section 6(a) or Section 6(b) are unavailable to or insufficient
to hold harmless an indemnified party in respect of any losses, claims, damages
or liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such indemnifying party or by such indemnified party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this Section 6(d) were determined by
pro rata allocation (even if the holders were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 6(d). The amount paid or
payable by an indemnified party as a result of the losses, claims, damages, or
liabilities (or actions in respect thereof) referred to above shall be deemed to
include any legal or other fees or expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this Section 6(d), no holder shall
be required to contribute

18



--------------------------------------------------------------------------------



 



any amount in excess of the amount by which the dollar amount of the proceeds
received by such holder from the sale of any Registrable Securities (after
deducting any fees, discounts and commissions applicable thereto) exceeds the
amount of any damages which such holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The holders’
obligations in this Section 6(d) to contribute shall be several in proportion to
the principal amount of Registrable Securities registered by them and not joint.
     (e) The obligations of the Company and the Guarantors under this Section 6
shall be in addition to any liability which the Company or the Guarantors may
otherwise have and shall extend, upon the same terms and conditions, to each
officer, director and partner of each holder and each person, if any, who
controls any holder within the meaning of the Securities Act; and the
obligations of the holders contemplated by this Section 6 shall be in addition
to any liability which the respective holder may otherwise have and shall
extend, upon the same terms and conditions, to each officer and director of the
Company or the Guarantors (including any person who, with his consent, is named
in any registration statement as about to become a director of the Company or
the Guarantors) and to each person, if any, who controls the Company within the
meaning of the Securities Act.
     7. Underwritten Offerings.
          Each holder of Registrable Securities hereby agrees with the Company
and each other such holder that no holder of Registrable Securities may
participate in any underwritten offering hereunder unless (a) the Company gives
its prior written consent to such underwritten offering, (b) the managing
underwriter or underwriters thereof shall be designated by Electing Holders
holding at least a majority in aggregate principal amount of the Registrable
Securities to be included in such offering, provided that such designated
managing underwriter or underwriters is or are reasonably acceptable to the
Company, (c) each holder of Registrable Securities participating in such
underwritten offering agrees to sell such holder’s Registrable Securities on the
basis provided in any underwriting arrangements approved by the persons entitled
selecting the managing underwriter or underwriters hereunder and (d) each holder
of Registrable Securities participating in such underwritten offering completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements.
     8. Rule 144.
          The Company covenants to the holders of Registrable Securities that to
the extent it shall be required to do so under the Exchange Act, the Company
shall timely file the reports required to be filed by it under the Exchange Act
or the Securities Act (including the reports under Sections 13 and 15(d) of the
Exchange Act referred to in subparagraph (c)(1) of Rule 144), and shall take
such further action as any holder of Registrable Securities may reasonably
request, all to the extent required from time to time to enable such holder to
sell Registrable Securities without registration under the Securities Act within
the limitations of the exemption provided by Rule 144. Upon the request of any
holder of Registrable Securities in connection with that holder’s sale pursuant
to Rule 144, the Company shall deliver to such holder a written statement as to
whether it has complied with such requirements.

19



--------------------------------------------------------------------------------



 



     9. Miscellaneous.
     (a) No Inconsistent Agreements. The Company represents, warrants, covenants
and agrees that it has not granted, and shall not grant, registration rights
with respect to Registrable Securities or any other securities which would be
inconsistent with the terms contained in this Agreement.
     (b) Specific Performance. The parties hereto acknowledge that there would
be no adequate remedy at law if the Company fails to perform any of its
obligations hereunder and that the Purchasers and the holders from time to time
of the Registrable Securities may be irreparably harmed by any such failure, and
accordingly agree that the Purchasers and such holders, in addition to any other
remedy to which they may be entitled at law or in equity, shall be entitled to
compel specific performance of the obligations of the Company under this
Agreement in accordance with the terms and conditions of this Agreement, in any
court of the United States or any State thereof having jurisdiction. Time shall
be of the essence in this Agreement.
     (c) Notices. All notices, requests, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered by hand, if delivered personally, by facsimile or by
courier, or three days after being deposited in the mail (registered or
certified mail, postage prepaid, return receipt requested) as follows: If to the
Company, to it at 4 Tesseneer Drive, Highland Heights, KY 41076, and if to a
holder, to the address of such holder set forth in the security register or
other records of the Company, or to such other address as the Company or any
such holder may have furnished to the other in writing in accordance herewith,
except that notices of change of address shall be effective only upon receipt.
     (d) Parties in Interest. All the terms and provisions of this Agreement
shall be binding upon, shall inure to the benefit of and shall be enforceable by
the parties hereto and the holders from time to time of the Registrable
Securities and the respective successors and assigns of the parties hereto and
such holders. In the event that any transferee of any holder of Registrable
Securities shall acquire Registrable Securities, in any manner, whether by gift,
bequest, purchase, operation of law or otherwise, such transferee shall, without
any further writing or action of any kind, be deemed a beneficiary hereof for
all purposes and such Registrable Securities shall be held subject to all of the
terms of this Agreement, and by taking and holding such Registrable Securities
such transferee shall be entitled to receive the benefits of, and be
conclusively deemed to have agreed to be bound by all of the applicable terms
and provisions of this Agreement. If the Company shall so request, any such
successor, assign or transferee shall agree in writing to acquire and hold the
Registrable Securities subject to all of the applicable terms hereof.
     (e) Survival. The respective indemnities, agreements, representations,
warranties and each other provision set forth in this Agreement or made pursuant
hereto shall remain in full force and effect regardless of any investigation (or
statement as to the results thereof) made by or on behalf of any holder of
Registrable Securities, any director, officer or partner of such holder, or any
controlling person of any of the foregoing, and shall survive delivery of and
payment for the Registrable Securities pursuant to the Purchase Agreement and
the transfer and registration of Registrable Securities by such holder and the
consummation of an Exchange Offer.
     (f) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

20



--------------------------------------------------------------------------------



 



     (g) Headings. The descriptive headings of the several Sections and
paragraphs of this Agreement are inserted for convenience only, do not
constitute a part of this Agreement and shall not affect in any way the meaning
or interpretation of this Agreement.
     (h) Entire Agreement; Amendments. This Agreement and the other writings
referred to herein (including the Indenture and the form of Securities) or
delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to its subject matter. This Agreement may be amended and the observance
of any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively) only by a written instrument
duly executed by the Company and the holders of at least a majority in aggregate
principal amount of the Registrable Securities at the time outstanding. Each
holder of any Registrable Securities at the time or thereafter outstanding shall
be bound by any amendment or waiver effected pursuant to this Section 9(h),
whether or not any notice, writing or marking indicating such amendment or
waiver appears on such Registrable Securities or is delivered to such holder.
     (i) Counterparts. This Agreement may be executed by the parties in
counterparts, each of which shall be deemed to be an original, but all such
respective counterparts shall together constitute one and the same instrument.
     (j) Severability. If any provision of this Agreement, or the application
thereof in any circumstance, is held to be invalid, illegal or unenforceable in
any respect for any reason, the validity, legality and enforceability of such
provision in every other respect and of the remaining provisions contained in
this Agreement shall not be affected or impaired thereby.

21



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding, please sign and
return to us one for the Company, the Guarantors and each of the Representatives
plus one for each counsel counterparts hereof, and upon the acceptance hereof by
you, on behalf of each of the Purchasers, this letter and such acceptance hereof
shall constitute a binding agreement between each of the Purchasers, the
Guarantors and the Company. It is understood that your acceptance of this letter
on behalf of each of the Purchasers is pursuant to the authority set forth in a
form of Agreement among Purchasers, the form of which shall be submitted to the
Company for examination upon request, but without warranty on your part as to
the authority of the signers thereof.

            Very truly yours,

GENERAL CABLE CORPORATION
      By:   /s/ Robert J. Siverd        Name:   Robert J. Siverd        Title:  
Executive Vice President, General Counsel and Secretary     

            GENCA CORPORATION
GENERAL CABLE INDUSTRIES, INC.
GENERAL CABLE INDUSTRIES LLC
GENERAL CABLE MANAGEMENT LLC
GENERAL CABLE OVERSEAS HOLDINGS, INC.
GENERAL CABLE TECHNOLOGIES CORPORATION
GENERAL CABLE TEXAS OPERATIONS L.P.
GK TECHNOLOGIES, INCORPORATED
DIVERSIFIED CONTRACTORS, INC.
MARATHON MANUFACTURING HOLDINGS, INC.
MARATHON STEEL COMPANY
MLTC COMPANY
                       

                  By:   /s/ Robert J. Siverd         Name:   Robert J. Siverd   
    Title:   Executive Vice President, General Counsel and Secretary   

22



--------------------------------------------------------------------------------



 



         

Accepted as of the date hereof:
Goldman, Sachs & Co.

         
By:
  /s/ Kevin Lockhart     
 
 
 
(Goldman, Sachs & Co.)    

On behalf of each of the Purchasers

23



--------------------------------------------------------------------------------



 



Exhibit A
GENERAL CABLE CORPORATION
INSTRUCTION TO DTC PARTICIPANTS
(Date of Mailing)
URGENT — IMMEDIATE ATTENTION REQUESTED
DEADLINE FOR RESPONSE: [DATE] *
The Depository Trust Company (“DTC”) has identified you as a DTC Participant
through which beneficial interests in the General Cable Corporation (the
“Company”) 7.125% Senior Fixed Rate Notes due 2017 and Senior Floating Rate
Notes due 2015 (together, the “Securities”) are held.
The Company is in the process of registering the Securities under the Securities
Act of 1933 for resale by the beneficial owners thereof. In order to have their
Securities included in the registration statement, beneficial owners must
complete and return the enclosed Notice of Registration Statement and Selling
Securityholder Questionnaire.
It is important that beneficial owners of the Securities receive a copy of the
enclosed materials as soon as possible as their rights to have the Securities
included in the registration statement depend upon their returning the Notice
and Questionnaire by [Deadline For Response]. Please forward a copy of the
enclosed documents to each beneficial owner that holds interests in the
Securities through you. If you require more copies of the enclosed materials or
have any questions pertaining to this matter, please contact General Cable
Corporation, 4 Tesseneer Drive, Highland Heights, KY 41076, 859-572-8000.
 

*   Not less than 28 calendar days from date of mailing.

A-1



--------------------------------------------------------------------------------



 



General Cable Corporation
Notice of Registration Statement
and
Selling Securityholder Questionnaire
(Date)
Reference is hereby made to the Exchange and Registration Rights Agreement (the
“Exchange and Registration Rights Agreement”) among General Cable Corporation
(the “Company”), the Guarantors signatories thereto and the Purchasers named
therein. Pursuant to the Exchange and Registration Rights Agreement, the Company
has filed or will file with the United States Securities and Exchange Commission
(the “Commission”) a registration statement on Form [___] (the “Shelf
Registration Statement”) for the registration and resale under Rule 415 of the
Securities Act of 1933, as amended (the “Securities Act”), of the Company’s
7.125% Senior Fixed Rate Notes due 2017 and Senior Floating Rate Notes due 2015
(together, the “Securities”). A copy of the Exchange and Registration Rights
Agreement has been filed as an exhibit to the Shelf Registration Statement and
can be obtained from the Commission’s website at www.sec.gov. All capitalized
terms not otherwise defined herein shall have the meanings ascribed thereto in
the Exchange and Registration Rights Agreement.
Each beneficial owner of Registrable Securities (as defined below) is entitled
to have the Registrable Securities beneficially owned by it included in the
Shelf Registration Statement. In order to have Registrable Securities included
in the Shelf Registration Statement, this Notice of Registration Statement and
Selling Securityholder Questionnaire (“Notice and Questionnaire”) must be
completed, executed and delivered to the Company’s counsel at the address set
forth herein for receipt ON OR BEFORE [Deadline for Response]. Beneficial owners
of Registrable Securities who do not properly complete, execute and return this
Notice and Questionnaire by such date (i) will not be named as selling
securityholders in the Shelf Registration Statement and (ii) may not use the
Prospectus forming a part thereof for resales of Registrable Securities.
Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and related Prospectus. Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Shelf Registration Statement and
related Prospectus.
The term “Registrable Securities” is defined in the Exchange and Registration
Rights Agreement.

A-2



--------------------------------------------------------------------------------



 



ELECTION
The undersigned holder (the “Selling Securityholder”) of Registrable Securities
hereby elects to include in the Shelf Registration Statement the Registrable
Securities beneficially owned by it and listed below in Item (3). The
undersigned, by signing and returning this Notice and Questionnaire, agrees to
be bound with respect to such Registrable Securities by the terms and conditions
of this Notice and Questionnaire and the Exchange and Registration Rights
Agreement, including, without limitation, Section 6 of the Exchange and
Registration Rights Agreement, as if the undersigned Selling Securityholder were
an original party thereto.
Pursuant to the Exchange and Registration Rights Agreement, the undersigned has
agreed to indemnify and hold harmless the Company, its officers who sign any
Shelf Registration Statement, and each person, if any, who controls the Company
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act of 1934, as amended (the “Exchange Act”), against certain loses
arising out of an untrue statement, or the alleged untrue statement, of a
material fact in the Shelf Registration Statement or the related prospectus or
the omission, or alleged omission, to state a material fact required to be
stated in such Shelf Registration Statement or the related prospectus, but only
to the extent such untrue statement or omission, or alleged untrue statement or
omission, was made in reliance on and in conformity with the information
provided in this Notice and Questionnaire.
Upon any sale of Registrable Securities pursuant to the Shelf Registration
Statement, the Selling Securityholder will be required to deliver to the Company
and Trustee the Notice of Transfer set forth in Appendix A to the Prospectus and
as Exhibit B to the Exchange and Registration Rights Agreement.
The Selling Securityholder hereby provides the following information to the
Company and represents and warrants that such information is accurate and
complete:

A-3



--------------------------------------------------------------------------------



 



QUESTIONNAIRE

         
(1)(a)
  Full legal name of Selling Securityholder:    
 
       
 
 
 
       (b)   Full legal name of registered Holder (if not the same as in
(a) above) of Registrable Securities listed in Item (3) below:
 
       
 
           (c)   Full legal name of DTC Participant (if applicable and if not
the same as (b) above) through which Registrable Securities listed in Item
(3) below are held:
 
       
 
       

(2) Address for notices to Selling Securityholder:

                       
 
                     
 
                     
 
  Telephone:        
 
           
 
  Fax:        
 
           
 
  Contact Person:        
 
           
 
  E-mail for Contact Person:        
 
           

(3) Beneficial Ownership of Securities:

                  Except as set forth below in this Item (3), the undersigned
does not beneficially own any Securities.  
   (a)
  Principal amount of Registrable Securities beneficially owned:
 
   
 
  CUSIP No(s). of such Registrable Securities:
 
   
 
               (b)   Principal amount of Securities other than Registrable
Securities beneficially owned:
 
                     
 
  CUSIP No(s). of such other Securities:
 
   
 
           
   (c)
  Principal amount of Registrable Securities that the undersigned wishes to be
included in the Shelf Registration Statement:


 
   
 
  CUSIP No(s). of such Registrable Securities to be included in the Shelf
Registration Statement:
 
   

(4) Beneficial Ownership of Other Securities of the Company:

              Except as set forth below in this Item (4), the undersigned
Selling Securityholder is not the beneficial or registered owner of any other
securities of the Company, other than the Securities listed above in Item (3).  
 
  State any exceptions here:    
 
       
 
 
 
   
 
       
 
       
 
       

A-4



--------------------------------------------------------------------------------



 



(5) Individuals who exercise dispositive powers with respect to the Securities:

              If the Selling Securityholder is not an entity that is required to
file reports with the Commission pursuant to Section 13 or 15(d) of the Exchange
Act (a “Reporting Company”), then the Selling Securityholder must disclose the
name of the natural person(s) who exercise sole or shared dispositive powers
with respect to the Securities. Selling Securityholders should disclose the
beneficial holders, not nominee holders or other such others of record. In
addition, the Commission has provided guidance that Rule 13d-3 of the Securities
Exchange Act of 1934 should be used by analogy when determining the person or
persons sharing voting and/or dispositive powers with respect to the Securities.
 
       
(a)
  Is the holder a Reporting Company?    
 
       
 
  Yes                                    No                         
 
       
 
  If “No”, please answer Item (5)(b).    
 
       
(b)
  List below the individual or individuals who exercise dispositive powers with
respect to the Securities:    
 
       
 
 
 
   
 
       
 
       
 
 
 

        Please note that the names of the persons listed in (b) above will be
included in the Shelf Registration Statement and related Prospectus.

(6) Relationships with the Company:

              Except as set forth below, neither the Selling Securityholder nor
any of its affiliates, officers, directors or principal equity holders (5% or
more) has held any position or office or has had any other material relationship
with the Company (or its predecessors or affiliates) during the past three
years.
 
       
 
  State any exceptions here:    
 
       
 
 
 
   
 
       
 
       
 
       
 
       
(7)
  Plan of Distribution:    
 
            Except as set forth below, the undersigned Selling Securityholder
intends to distribute the Registrable Securities listed above in Item (3) only
as follows (if at all): Such Registrable Securities may be sold from time to
time directly by the undersigned Selling Securityholder. Such Registrable
Securities may be sold in one or more transactions at fixed prices, at
prevailing market prices at the time of sale, at varying prices determined at
the time of sale, or at negotiated prices. Such sales may be effected in
transactions (which may involve crosses or block transactions) (i) on any
national securities exchange or quotation service on which the Registered
Securities may be listed or quoted at the time of sale, (ii) in the
over-the-counter market, (iii) in transactions otherwise than on such exchanges
or services or in the over-the-counter market, or (iv) through the writing of
options. In connection with sales of the

A-5



--------------------------------------------------------------------------------



 



              Registrable Securities or otherwise, the Selling Securityholder
may enter into hedging transactions with broker-dealers, which may in turn
engage in short sales of the Registrable Securities in the course of hedging the
positions they assume. The Selling Securityholder may also sell Registrable
Securities short and deliver Registrable Securities to close out such short
positions, or loan or pledge Registrable Securities to broker-dealers that in
turn may sell such securities.
 
       
 
  State any exceptions here:    
 
       
 
 
 
   
 
       
 
       
 
       
 
            Note: In no event may such method(s) of distribution take the form
of an underwritten offering of Registrable Securities without the prior written
agreement of the Company.

(8) Broker-Dealers:

              The Commission requires that all Selling Securityholders that are
registered broker-dealers or affiliates of registered broker-dealers be so
identified in the Shelf Registration Statement. In addition, the Commission
requires that all Selling Securityholders that are registered broker-dealers be
named as underwriters in the Shelf Registration Statement and related
Prospectus, even if they did not receive the Registrable Securities as
compensation for underwriting activities.
 
       
(a)
  State whether the undersigned Selling Securityholder is a registered
broker-dealer:    
 
       
 
  Yes                                     No                         
 
        (b)   If the answer to (a) is “Yes”, you must answer (i) and (ii) below,
and (iii) below if applicable. Your answers to (i) and (ii) below, and
(iii) below if applicable, will be included in the Shelf Registration Statement
and related Prospectus.
 
       
 
  (i) Were the Securities acquired as compensation for underwriting activities?
   
 
       
 
  Yes                                     No                         
 
            If you answered “Yes”, please provide a brief description of the
transaction(s) in which the Securities were acquired as compensation:
 
       
 
 
 
   
 
       
 
       
 
       
 
       
 
  (ii) Were the Securities acquired for investment purposes?    
 
       
 
  Yes                                    No                         
 
           
(iii) If you answered “No” to both (i) and (ii), please explain the Selling
Securityholder’s reason for acquiring the Securities:
 
       
 
       
 
       
 
       
 
       
 
       

A-6



--------------------------------------------------------------------------------



 



          (c)   State whether the undersigned Selling Securityholder is an
affiliate of a registered broker-dealer and, if so, list the name(s) of the
broker-dealer affiliate(s):
 
       
 
  Yes                                     No                         
 
       
 
 
 
   
 
       
 
       
 
       
 
       
(d)
  If you answered “Yes” to question (c) above:          
(i) Did the undersigned Selling Securityholder purchase Registrable Securities
in the ordinary course of business?
 
       
 
  Yes                                     No                         
 
            If the answer is “No” to question (d)(i), provide a brief
explanation of the circumstances in which the Selling Securityholder acquired
the Registrable Securities:
 
       
 
       
 
       
 
       
 
       
 
             
  (ii) At the time of the purchase of the Registrable Securities, did the
undersigned Selling Securityholder have any agreements, understandings or
arrangements, directly or indirectly, with any person to dispose of or
distribute the Registrable Securities?
 
       
 
  Yes                                     No                         
 
            If the answer is “Yes” to question (d)(ii), provide a brief
explanation of such agreements, understandings or arrangements:
 
       
 
       
 
       
 
       
 
       
 
       
 
            If the answer is “No” to Item (8)(d)(i) or “Yes” to Item (8)(d)(ii),
you will be named as an underwriter in the Shelf Registration Statement and the
related Prospectus.

(9) Hedging and short sales:

         

  (a) State whether the undersigned Selling Securityholder has or will enter
into “hedging transactions” with respect to the Registrable Securities:    
 
       
 
  Yes                                     No                         
 
       
 
  If “Yes”, provide below a complete description of the hedging transactions
into which the undersigned Selling Securityholder has entered or will enter and
the purpose of such hedging transactions, including the extent to which such
hedging transactions remain in place:    
 
       
 
 
 
   
 
       
 
       
 
       
 
       

A-7



--------------------------------------------------------------------------------



 



          (b)   Set forth below is Interpretation A.65 of the Commission’s
July 1997 Manual of Publicly Available Interpretations regarding short selling:
 
            “An issuer filed a Form S-3 registration statement for a secondary
offering of common stock which is not yet effective. One of the selling
shareholders wanted to do a short sale of common stock “against the box” and
cover the short sale with registered shares after the effective date. The issuer
was advised that the short sale could not be made before the registration
statement becomes effective, because the shares underlying the short sale are
deemed to be sold at the time such sale is made. There would, therefore, be a
violation of Section 5 if the shares were effectively sold prior to the
effective date.”
 
            By returning this Notice and Questionnaire, the undersigned Selling
Securityholder will be deemed to be aware of the foregoing interpretation.

*  *  *  *  *
By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the provisions of
the Exchange Act, particularly Regulation M (or any successor rule or
regulation).
The Selling Securityholder hereby acknowledges its obligations under the
Exchange and Registration Rights Agreement to indemnify and hold harmless the
Company and certain other persons as set forth in the Exchange and Registration
Rights Agreement.
In the event that the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Company, the Selling Securityholder agrees to
notify the transferee(s) at the time of the transfer of its rights and
obligations under this Notice and Questionnaire and the Exchange and
Registration Rights Agreement.
By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (9) above and
the inclusion of such information in the Shelf Registration Statement and
related Prospectus. The Selling Securityholder understands that such information
will be relied upon by the Company in connection with the preparation of the
Shelf Registration Statement and related Prospectus.
In accordance with the Selling Securityholder’s obligation under Section 3(d) of
the Exchange and Registration Rights Agreement to provide such information as
may be required by law for inclusion in the Shelf Registration Statement, the
Selling Securityholder agrees to promptly notify the Company of any inaccuracies
or changes in the information provided herein which may occur subsequent to the
date hereof at any time while the Shelf Registration Statement remains in effect
and to provide such additional information that the Company may reasonably
request regarding such Selling Securityholder and the intended method of
distribution of Registrable Securities in order to comply with the Securities
Act. Except as otherwise provided in the Exchange and Registration Rights
Agreement, all notices hereunder and pursuant to the Exchange and Registration
Rights Agreement shall be made in writing, by hand-delivery, first-class mail,
or air courier guaranteeing overnight delivery as follows:

A-8



--------------------------------------------------------------------------------



 



     
(i) To the Company:
   
 
   
 
  General Cable Corporation
 
  4 Tesseneer Drive
 
  Highland Heights, KY 41076-9753
 
  Attn: Robert J. Siverd
 
   
(ii) With a copy to:
   
 
   
 
  Blank Rome LLP
 
  One Logan Square
 
  130 N 18th Street
 
  Philadelphia, PA 19103-6998
 
  Attn: Alan H. Lieblich

Once this Notice and Questionnaire is executed by the Selling Securityholder and
received by the Company’s counsel, the terms of this Notice and Questionnaire,
and the representations and warranties contained herein, shall be binding on,
shall inure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives, and assigns of the Company and the
Selling Securityholder (with respect to the Registrable Securities beneficially
owned by such Selling Securityholder and listed in Item (3) above. This Notice
and Questionnaire shall be governed in all respects by the laws of the State of
New York.

A-9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
Dated:                                         

                      Selling Securityholder
(Print/type full legal name of beneficial owner of Registrable Securities)
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE FOR RECEIPT ON
OR BEFORE [DEADLINE FOR RESPONSE] TO THE COMPANY’S COUNSEL AT:
 
 
 
 
 

A-10



--------------------------------------------------------------------------------



 



Exhibit B
NOTICE OF TRANSFER PURSUANT TO REGISTRATION STATEMENT
U.S. Bank National Association
General Cable Corporation
c/o U.S. Bank National Association
Corporate Trust Services
CN-WN-06CT
425 Walnut Street
Cincinnati, Ohio 45202
Attention: Trust Officer

  Re: General Cable Corporation (the “Company”) 7.125% Senior Fixed Rate Notes
due 2015 Senior Floating Rate Notes due 2017

Dear Sirs:
Please be advised that                                          has transferred
                     aggregate principal amount of the above-referenced
_________Notes pursuant to an effective Registration Statement on Form [ ] (File
No. 333- _______) filed by the Company.
     We hereby certify that the prospectus delivery requirements, if any, of the
Securities Act of 1933, as amended, have been satisfied and that the above-named
beneficial owner of the Notes is named as a “Selling Holder” in the Prospectus
dated [date] or in supplements thereto, and that the aggregate principal amount
of the Notes transferred are the Notes listed in such Prospectus opposite such
owner’s name.
     Dated:

            Very  truly yours,    
——————————————————
(Name)
   

            By:                   (Authorized Signature)     

 